—Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered June 16, 1993, convicting him of assault in the first degree, reckless endangerment in the first degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered the judgment is affirmed.
The court did not improvidently exercise its discretion in allowing the jury to view the photographic evidence of the shotgun wound to the complainant’s leg. The photographs corroborated the trial testimony and were relevant to the issue of whether the defendant attempted to kill the complainant (see, People v Kaiser, 204 AD2d 572) and to illustrate the seriousness of the complainant’s injuries (see, People v Bell, 63 NY2d 796, 797). The defendant’s contention that there was reversible error because three different Judges presided over his case at different times of the proceeding is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, is without merit. Paragraph (4) of subdivision (d) of 22 NYCRR 200.11 allows the transfer of any action and any matter relating to an action from one Judge to another in accordance with the needs of the court.
The defendant’s remaining contention is without merit. Ritter, J. P., Pizzuto, Santucci and Krausman, JJ., concur.